DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Response to Amendment
	Examiner acknowledges the amendment filed 09 February 2021 wherein: claims 1 and 4 are amended; claims 1-4 are pending.

Response to Arguments
	Examiner acknowledges claim 4 is no longer interpreted under 35 USC 112(f) due to amendment.
Applicant's arguments filed 09 February 2021 with respect to the rejections of claims 1-4 under 35 USC 103 have been fully considered but they are not persuasive.
Regarding claim 1, in response to Applicant’s argument that the cited prior art does not disclose or suggest the claim limitation “an evaluation step of evaluating a plurality of the cell mass based on the light intensity distribution information from a plurality of positions in the same cell mass”, Examiner respectfully disagrees.

Dowaki (US 2015/0085098) discloses an evaluation step of evaluating a plurality of the cell mass based on the light intensity distribution information (of a cell mass, par. [0057]) from a plurality of positions in the same cell mass (i.e., corresponding to a two-dimensional spectroscopic image, par. [0049]). While Dowaki discloses further processing of data as described in par. [0096]-[0098], fig. 9-10, these features are not relied upon in the rejection, and Dowaki discloses the claim limitation.
In response to applicant's argument that the claim limitation described above leads to unexpected results, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In this case, Dowaki discloses the claim limitation indicated as leading to unexpected results as described above.
Therefore the rejection of claim 1 is maintained.
Regarding claims 2-4, Examiner refers to the above response regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowaki (US 2015/0085098) in view of Ozaki (Ozaki Y. et al., “Near-Infrared .

Regarding claim 1, Examiner has provided annotated copy of Figure 1 of Dowaki below.

    PNG
    media_image1.png
    856
    820
    media_image1.png
    Greyscale

Figure 1 of Dowaki, annotated by Examiner

Dowaki above, Dowaki discloses a quality evaluation method comprising:
an acquisition step of, by irradiating (via transillumination unit 7, par. [0049], fig. 1) a cell mass (cells within incubator S; par. [0045], fig. 1) with measurement light including infrared light (par. [0049]), acquiring (via ultraviolet/visible/infrared spectroscopic unit 5 and microscope optical system 3) light intensity distribution information including information related to a distribution of absorbance with respect to the measurement light in the cell mass (two-dimensional spectroscopic image in infrared of the sample cells including an absorption spectrum, par. [0046], [0072]); and
an evaluation step of evaluating a quality (position of the cell mass) of the cell mass based on the light intensity distribution information (i.e., determining whether the cell mass is or is not at a position where the absorption spectrum is acquired, par. [0058]) from a plurality of positions in the same cell mass (i.e., corresponding to a two-dimensional spectroscopic image, par. [0049], of a cell mass, par. [0057]).
While the disclosure of Dowaki of an ultraviolet/visible/infrared spectroscopic unit (par. [0042]) suggests spectroscopic imaging with near-infrared light since near-infrared light is the sub-region of infrared light adjacent to visible light, Dowaki does not expressly disclose using near-infrared light.
Ozaki discloses using near-infrared (NIR) light (page 1700, paragraph spanning columns).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Dowaki in view of the further Dowaki described above and the teachings of Ozaki to use near-infrared light.
One would have been motivated to do so to gain an advantage disclosed by Ozaki of being able to detect cancer cells with imaging (Ozaki, paragraph spanning columns).

	Regarding claim 2, Dowaki modified teaches the quality evaluation method according to Claim 1, wherein the evaluation step comprises imaging light intensity information that is included in the light intensity distribution information (two-dimensional spectroscopic image in infrared of the sample cells including an absorption spectrum, Dowaki, par. [0046], [0072]) and that corresponds to positions in the cell mass (i.e., determining whether the cell mass is or is not at a position where the absorption spectrum is acquired; Dowaki, par. [0058]).

	Regarding claim 3, Dowaki modified teaches the quality evaluation method according to Claim 1, wherein the evaluation step comprises evaluating the quality (position of the cell mass) by using numerical values (absorption values) included in light intensity information that is included in the light intensity distribution information (two-dimensional spectroscopic image) and that corresponds to positions in the cell mass (i.e., determining whether the cell mass is or is not at a position where the absorption spectrum is acquired; Dowaki, par. [0058]).

	Regarding claim 4, Dowaki discloses a quality evaluation device comprising:
7, par. [0049], fig. 1) that irradiates a cell mass (cells within incubator S; par. [0045], fig. 1) with measurement light including infrared light (par. [0049]);
	a light receiving unit (ultraviolet/visible/infrared spectroscopic unit 5) including a receiving surface (par. [0046], [0049], [0072], fig. 1) that, by receiving (via microscope optical system 3) transmitted light or diffusely reflected light from the cell mass, acquires light intensity distribution information including information related to a distribution of absorbance with respect to the measurement light in the cell mass (two-dimensional spectroscopic image in infrared of the sample cells including an absorption spectrum, par. [0046], [0072]), the transmitted light or the diffusely reflected light being emitted from the cell mass by irradiating the cell mass with the measurement light (par. [0049]), wherein the light receiving unit is a light receiving surface (par. [0049], fig. 1); and
an analyzing unit (detection unit 91) including a computer that evaluates a quality (position of the cell mass) of the cell mass based on the light intensity distribution information (i.e., determining whether the cell mass is or is not at a position where the absorption spectrum is acquired, par. [0058]) from a plurality of positions in the same cell mass (i.e., corresponding to a two-dimensional spectroscopic image, par. [0049], of a cell mass, par. [0057]).
	While the disclosure of Dowaki of an ultraviolet/visible/infrared spectroscopic unit (par. [0042]) suggests spectroscopic imaging with near-infrared light since near-infrared light is the sub-region of infrared light adjacent to visible light, Dowaki does not expressly disclose using near-infrared light.
Ozaki discloses using near-infrared (NIR) light (page 1700, paragraph spanning columns).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Dowaki in view of the further teachings of Dowaki described above and the teachings of Ozaki to use near-infrared light.
One would have been motivated to do so to gain an advantage disclosed by Ozaki of being able to detect cancer cells with imaging (Ozaki, paragraph spanning columns).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884